DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "both side ends of the sealing portion” and “both side ends of the connection portion".  There is insufficient antecedent basis for this limitation in the claim. It is unclear from the disclosure what portions of the sealing portion or the connection portion would be considered “side ends” as both structures as disclosed as being annular in nature. For examination purposes the claim is assumed to recite, “…the sealing portion protrudes further outside the filter housing than the connection portion.”
Claims 6 and 12 recite the thickness of the hook portion has a greater thickness than the connection portion, “…based on a lower end of the sealing member.” It is unclear how or in what way the comparison, between the thickness of the hook and connection portions, is based on a lower end of the sealing member. For examination purposes the thickness of the hook portion is assumed to be greater than the thickness of the connection portion in a horizontal direction.
Claim 15 recites the limitation "the extension portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 15 is assumed to depend from claim 14.
Claim 15 recites the thickness of the first extension portion is greater than a thickness of the second extension portion, “…based on a lower end of the sealing member.” It is unclear how or in what way the comparison, between the thickness of the first and second extension portions, is based on a lower end of the sealing member. For examination purposes the thickness of the first extension portion is assumed to be greater than the thickness of the second extension portion in a horizontal direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0274304 in view of Grummert et al. US 8,177,972.

	Claims 1 and 10, You teaches a refrigerator comprising: a cabinet (10) defining a storage space, a door (20) configured to open and close the cabinet, and a water purifying apparatus (17) provided in the storage space, the water purifying apparatus comprises: a head (60) to which an inlet (301) and outlet pipe (302) are connected, a filter housing (41) inserted into the head to be detachably mounted, the filter housing being restricted to the head by rotation thereof, a filtering member (44) inside the filter housing, a head insertion portion (431) inserted into the head and coupled to the head, the head insertion portion having an upper end that is opened so that water may be inserted and discharged through the upper end of the head insertion portion, a fixing portion (element between 432) configured to protrude along a circumference of the head insertion portion, and a sealing member (432) fixed to the fixing portion and disposed along a circumference of the filter housing, the sealing member being in close contact with an inner surface of the head to seal a gap between the head and the head insertion portion, a sealing portion (outer surface of 432) configured to protrude outward along the circumference of the filter housing so as to be in close contact with the inner surface of the head (fig. 1-25). You does not teach a hook portion or a connection portion.
	Grummert teaches a head insertion portion (1) having an upper end that is opened, a fixing portion (between 3 and 5) that protrudes along a circumference of the head insertion portion, and a sealing member (4, 7) fixed to the fixing portion and disposed along a circumference of the head insertion portion, the sealing member capable of being in close contact with an inner surface of a head (19) to seal a gap between the head and the head insertion portion, and the sealing member comprises a sealing portion (7) configured to protrude outward along the circumference of the filter housing so as to be in close contact with the inner surface of the head, a hook portion (4) disposed below the fixing portion to be restricted by the fixing portion and a connection portion (20) configured to connect the sealing portion and the hook portion (fig. 1-4). It would have been obvious to one of ordinary skill in the art to use the seal configuration of Grummert in place of that of You because the interconnected seals form a particularly tight barrier between the non-filtrate chamber and the filtrate chamber (col. 3, lines 27-32).
	Claims 2-3, 7 and 13, You further teaches the filter housing comprises a body having an opened top surface and configured to define a space in which the filtering member is accommodated and a housing cap (43) coupled to the opened top surface of the housing body (fig. 1-25); the head insertion portion further comprises a support portion (below 432) disposed below the fixing portion and configured to protrude outward along the circumference of the head insertion portion so as to be in contact with a lower end of the sealing member (fig. 1-25); and the housing cap further comprises a protrusion portion (above 432) configured to protrude upward from an inside of the head insertion portion and the protrusion portion has an outer diameter less than an inner diameter of the head insertion portion (fig. 10, 25). 
	Claims 4-6, 11-12, Grummert further teaches the sealing portion has an O-ring shape having a circular cross section and the sealing portion protrudes further outside the filter housing than the connection portion (fig. 1-4); an inner surface of the connection portion comprises a groove that is recessed in a shape corresponding to the fixing portion (fig. 1-4); a thickness of the hook portion in a horizontal direction is greater than a thickness of the connection portion in the horizontal direction (fig. 1-4).

Claim(s) 8-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US 2017/0274304 in view of Grummert et al. US 8,177,972 as applied to claims 7 and 10 above, and further in view of Calcaterra et al. US 8,132,675.

	You further teaches the head insertion portion comprises a protrusion portion (above 432) configured to protrude upward from an inside of the head insertion portion (fig. 1-25) but does not teach the sealing member further comprises an extension portion.
	Calcaterra teaches a sealing member (42) fixed to a fixing portion, comprising a sealing portion, a hook portion, a connection portion connecting the sealing portion to the hook portion, an extension portion extending upward from an upper end of the sealing portion so as to be in contact with a protrusion portion, wherein an inner surface of the extension portion comprises a first extension portion protruding in a central direction at a position corresponding to the protrusion portion, and a second extension portion extending downward from a lower end of the first extension portion connecting to the sealing portion and a thickness of the first extension portion is greater than a thickness of the second extension portion in a horizontal direction (fig. 2 annotated below). It would have been obvious to one of ordinary skill in the art to use the seal shape of Calcaterra as the extension portion provides the additional benefit of being capable of forming an axial seal with the head to which the cap is attached.

    PNG
    media_image1.png
    442
    798
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,303,683		Glazewski
US 2016/0158674		Johansen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778